Citation Nr: 0030142	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-08 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for status post 
arthrodesis, interphalangeal joint of the right great toe, 
with callous formation, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1986 to August 
1989.  

The issue on appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of July 1998 by the 
Department of Veteran Affairs (VA) Regional Office (RO), 
located in Jackson, Mississippi.  


REMAND

A review of the record shows that in a VA Form 9, Appeal to 
Board of Veterans' Appeals, received by VA in April 1999, the 
veteran requested to appear for a hearing before a member of 
the Board at the RO.  By letter dated in June 1999, the Board 
requested by letter that it be clarified whether the veteran 
wanted to attend a hearing before the Board.  The letter 
indicated that if there was no response within 30 days, the 
Board would assume that the veteran still wanted a hearing 
before a member of the Board at the RO.  Neither the veteran 
nor his representative have responded to that letter.

Accordingly, and in order to ensure full compliance with due 
process requirements, the case is REMANDED for the following 
development:

The RO should schedule the veteran to 
appear before a member of the Board 
traveling to the RO pursuant to the 
provisions of 38 C.F.R. § 20.704 (1999).  

No action is required of the veteran until he is notified by 
the RO. The purpose of this REMAND is to afford the veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



